DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered. Claims 1-20 remain pending in the application. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: label component, content generation component, trainer component, model component, extraction component, overlay component in claim 1-7.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 8, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guven U.S. Patent Application 20190056779 in view of Englard U.S. Patent Application 20190180502.
Regarding claim 1, Guven discloses a system, comprising:
a processor that executes computer executable components stored in memory (paragraph [0018]: These computer readable program instructions may be provided to a processor of a general purpose computer… These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner), the computer executable components comprising:  
a label component; This element is interpreted under 35 U.S.C. 112(f) as the software with the algorithm described in the specification (augmented reality content generator component 122) that annotates a multi-dimensional point cloud representation of a physical object present in augmented reality data (paragraph [0005]: Program instructions to generate a three-dimensional point cloud model of the hardware based on the one or more knowledge media; paragraph [0057]: augmented reality content generator component 122 creates a label/annotation for the recognized hardware/hardware entity; paragraph [0068]: augmented reality content generator component 122 can recognize hardware entities from received videos (e.g., KM) of hardware); and  
a content generation component; This element is interpreted under 35 U.S.C. 112(f) as the software with the algorithm described in the specification (augmented reality content generator component 122) that generates a multi-dimensional model of a physical component of the physical object based on the multi-dimensional point cloud representation (paragraph [0005]: program instructions to output an augmented reality experience (3D model of objects) based on an annotated three-dimensional point cloud model; paragraph [0068]: augmented reality content generator component 122 can recognize hardware entities from received videos (e.g., KM) of hardware). Augmented reality experience including plurality of multi-dimensional model of objects, for example, Kopeinigg U.S. Patent Application 20200312037 paragraph [0002] introducing “by creating a model of a subject (e.g., a person, an animal, an inanimate object, etc.) that is present in a real-world environment, a system may provide an augmented reality experience involving the subject to the user”.
Guven discloses all the features with respect to claim 1 as outlined above. However, Guven fails to disclose identifying subsets of points in the multi-dimensional point cloud representation respectively corresponding to distinct physical components of the physical object, and annotating the subsets of points with respective annotations identifying the distinct physical components. 
Englard disclose identifying subsets of points in the multi-dimensional point cloud representation respectively corresponding to distinct physical components of the physical object (paragraph [0051]: the segmentation module 110 analyzes point cloud frames to identify subsets of points within each frame that correspond to probable physical objects in the environment… references to different or distinct “objects” may encompass physical things that are entirely disconnected (e.g., with two vehicles being two different “objects”), as well as physical things that are connected or partially connected (distinct physical components) (e.g., with a vehicle being a first “object” and the vehicle's hitched trailer being a second “object”)), and
annotating the subsets of points with respective annotations identifying the distinct physical components (paragraph [0036]: a classification module that determines labels/classes for the subsets of points (segmented objects); Englard’s teaching of identifying subsets of points and determining labels can be combined with Guven’s device, to annotate subsets of points for distinct physical components).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Guven’s to identify and annotate subsets of points as taught by Englard, to detect the surrounding environment.

Regarding claim 5, Guven as modified by Englard discloses the system of claim 1, wherein the computer executable components further comprise:
an extraction component; This element is interpreted under 35 U.S.C. 112(f) as the software with the algorithm described in the specification (augmented reality content generator component 122) that extracts multi-dimensional feature points data of a second component representing the physical component in an augmented reality environment (Guven’s paragraph [0068]: In step 206, augmented reality content generator component 122 extracts hardware information from the received KM. In various embodiments, augmented reality content generator component 122, utilizing natural language processing (NLP), can mine and extract hardware entities (e.g., hardware shapes (feature points data), information, location, and/or identification), and/or part numbers from KM… augmented reality content generator component 122 can mine and extract information from third part databases and/or search engines on the internet. In other embodiments, augmented reality content generator component 122 can recognize hardware entities from received videos (e.g., KM) of hardware; paragraph [0028]: augmented reality content generator component 122 can enable the automated transformation and/or generation of KM and/or video generated point clouds into one or more automated augmented reality (AR) experiences. KM can be… video documents; paragraph [0005]: Program instructions to generate a three-dimensional point cloud model of the hardware based on the one or more knowledge media; Englard’s paragraph [0051]: the segmentation module 110 analyzes point cloud frames to identify subsets of points within each frame that correspond to probable physical objects in the environment… references to different or distinct “objects” may encompass physical things that are entirely disconnected (e.g., with two vehicles being two different “objects”), as well as physical things that are connected or partially connected (e.g., with a vehicle being a first “object” and the vehicle's hitched trailer being a second “object”)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Guven’s to identify and annotate subsets of points as taught by Englard, to detect the surrounding environment.

Claim 8 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 8.
Claim 12 recites the functions of the apparatus recited in claim 5 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 5 applies to the method steps of claim 12.
Claim 15 recites the functions of the apparatus recited in claim 1 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the medium steps of claim 15.
Claim 19 recites the functions of the apparatus recited in claim 5 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 5 applies to the medium steps of claim 19.

Claim 2-4, 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guven U.S. Patent Application 20190056779 in view of Englard U.S. Patent Application 20190180502, and further in view of Bachrach U.S. Patent Application 20190377345.
Regarding claim 2, Guven as modified by Englard discloses the system of claim 1, wherein the label component annotates the multi-dimensional point cloud representation to generate annotated image data of the physical object and to improve a model training process to train a model to detect and segment a second component representing the physical component in an augmented reality environment (Guven’s paragraph [0059]: augmented reality content generator component 122 can learn to recognize various hardware entities automatically through the analysis and/or training of videos (e.g., KM)… augmented reality content generator component 122 can generate a 3D model point cloud of hardware based on KM… augmented reality content generator component 122 will analyze and train itself to automatically recognize the parts associated with removing the aforementioned hard drive; Englard’s paragraph [0051]: the segmentation module 110 analyzes point cloud frames to identify subsets of points within each frame that correspond to probable physical objects in the environment… references to different or distinct “objects” may encompass physical things that are entirely disconnected (e.g., with two vehicles being two different “objects”), as well as physical things that are connected or partially connected (e.g., with a vehicle being a first “object” and the vehicle's hitched trailer being a second “object”)). However, Guven as modified by Englard fails to disclose the annotated image data as training data. 
Bachrach discloses the annotated image data as training data (paragraph [0068]: models trained based on labeled image data input by a developer may be specific to applications created by the developer. Alternatively, or in addition, the incorporated training data may be utilized system-wide to train models for automated behavior that are shared across multiple UAVs operated by multiple different users).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Guven and Englard’s to use annotated image data as training data as taught by Bachrach, to train model more precisely.

Regarding claim 3, Guven as modified by Englard and Bachrach discloses the system of claim 2, wherein the computer executable components further comprise:
a trainer component; This element is interpreted under 35 U.S.C. 112(f) as the software with the algorithm described in the specification (Guven’s augmented reality content generator component 122)  that trains the model, using the annotated image data, to detect and segment the second component representing the physical component in the augmented reality environment (Guven’s paragraph [0059]: augmented reality content generator component 122 can learn to recognize various hardware entities automatically through the analysis and/or training of videos (e.g., KM)… augmented reality content generator component 122 can generate a 3D model point cloud of hardware based on KM… augmented reality content generator component 122 will analyze and train itself to automatically recognize the parts associated with removing the aforementioned hard drive; Bachrach’s paragraph [0068]: models trained based on labeled image data input by a developer may be specific to applications created by the developer. Alternatively, or in addition, the incorporated training data may be utilized system-wide to train models for automated behavior that are shared across multiple UAVs operated by multiple different users; Englard’s paragraph [0051]: the segmentation module 110 analyzes point cloud frames to identify subsets of points within each frame that correspond to probable physical objects in the environment… references to different or distinct “objects” may encompass physical things that are entirely disconnected (e.g., with two vehicles being two different “objects”), as well as physical things that are connected or partially connected (e.g., with a vehicle being a first “object” and the vehicle's hitched trailer being a second “object”)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Guven and Englard’s to use annotated image data as training data as taught by Bachrach, to train model more precisely.

Regarding claim 4, Guven as modified by Englard and Bachrach discloses the system of claim 1, wherein the computer executable components further comprise:
a model component; This element is interpreted under 35 U.S.C. 112(f) as the software with the algorithm described in the specification (Guven’s augmented reality content generator component 122)  that employs a trained model to detect and segment a second component representing the physical component in an augmented reality environment (Guven’s paragraph [0059]: augmented reality content generator component 122 can learn to recognize various hardware entities automatically through the analysis and/or training of videos (e.g., KM)… augmented reality content generator component 122 can generate a 3D model point cloud of hardware based on KM… augmented reality content generator component 122 will analyze and train itself to automatically recognize the parts associated with removing the aforementioned hard drive; Bachrach’s paragraph [0068]: models trained based on labeled image data input by a developer may be specific to applications created by the developer. Alternatively, or in addition, the incorporated training data may be utilized system-wide to train models for automated behavior that are shared across multiple UAVs operated by multiple different users; Englard’s paragraph [0051]: the segmentation module 110 analyzes point cloud frames to identify subsets of points within each frame that correspond to probable physical objects in the environment… references to different or distinct “objects” may encompass physical things that are entirely disconnected (e.g., with two vehicles being two different “objects”), as well as physical things that are connected or partially connected (e.g., with a vehicle being a first “object” and the vehicle's hitched trailer being a second “object”)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Guven and Englard’s to use annotated image data as training data as taught by Bachrach, to train model more precisely.

Claim 9 recites the functions of the apparatus recited in claim 2 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 2 applies to the method steps of claim 9.
Claim 10 recites the functions of the apparatus recited in claim 3 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 3 applies to the method steps of claim 10.
Claim 11 recites the functions of the apparatus recited in claim 4 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 4 applies to the method steps of claim 11.
Claim 16 recites the functions of the apparatus recited in claim 2 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 2 applies to the medium steps of claim 16.
Claim 17 recites the functions of the apparatus recited in claim 3 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 3 applies to the medium steps of claim 17.
Claim 18 recites the functions of the apparatus recited in claim 4 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 4 applies to the medium steps of claim 18.

Claim 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guven U.S. Patent Application 20190056779 in view of Englard U.S. Patent Application 20190180502, and further in view of Hurd U.S. Patent Application 20190110016.
Regarding claim 6, Guven as modified by Englard discloses all the features with respect to claim 1 as outlined above. However, Guven as modified by Englard fails to disclose an overlay component that crops the multi-dimensional point cloud representation to generate a second multi-dimensional point cloud representation of the physical component.
Hurd discloses an overlay component; This element is interpreted under 35 U.S.C. 112(f) as the software with the algorithm described in the specification (AR overlay module 180) that crops the multi-dimensional point cloud representation to generate a second multi-dimensional point cloud representation of the physical component (paragraph [0033]: AR device 100 includes an AR overlay module 180 for generating a superimposed image 182 by superimposing model image 152 onto camera image 154. AR overlay module 180 may crop model image 152 such that only the model is represented in model image 152; paragraph [0040]: At step 514, model image generator 178 generates model image 152 based on model data 176).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Guven and Englard’s to crop and superimpose image as taught by Hurd, to generate desired image.

Regarding claim 7, Guven as modified by Englard and Hurd discloses the system of claim 6, wherein the overlay component superimposes the second multi-dimensional point cloud representation onto a second component representing the physical component in an augmented reality environment (Hurd’ paragraph [0033]: AR device 100 includes an AR overlay module 180 for generating a superimposed image 182 by superimposing model image 152 onto camera image 154. AR overlay module 180 may crop model image 152 such that only the model is represented in model image 152; paragraph [0040]: At step 514, model image generator 178 generates model image 152 based on model data 176; paragraph [0041]: At step 516, AR overlay module 180 generates superimposed image 182 by superimposing model image 152 onto camera image 154).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Guven and Englard’s to crop and superimpose image as taught by Hurd, to generate desired image.

Claim 13 recites the functions of the apparatus recited in claim 6 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 6 applies to the method steps of claim 13.
Claim 14 recites the functions of the apparatus recited in claim 7 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 7 applies to the method steps of claim 14.

Regarding claim 20, Guven as modified by Englard and Hurd discloses the computer program product comprising the computer readable storage medium of claim 15, wherein the program instructions are further executable by the processor to cause the processor to:
crop the multi-dimensional point cloud representation to generate a second multi-dimensional point cloud representation of the component; and superimpose the second multi-dimensional point cloud representation onto a second component representing the physical component in an augmented reality environment (Hurd’ paragraph [0033]: AR device 100 includes an AR overlay module 180 for generating a superimposed image 182 by superimposing model image 152 onto camera image 154. AR overlay module 180 may crop model image 152 such that only the model is represented in model image 152; paragraph [0040]: At step 514, model image generator 178 generates model image 152 based on model data 176; paragraph [0041]: At step 516, AR overlay module 180 generates superimposed image 182 by superimposing model image 152 onto camera image 154).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Guven and Englard’s to crop and superimpose image as taught by Hurd, to generate desired image.

Response to Arguments

Applicant's arguments filed 7/13/2022, page 7 - 11, with respect to the rejection(s) of claim(s) 1, 8 and 15 under 102(a)(1), have been fully considered and are moot upon a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Guven U.S. Patent Application 20190056779 in view of Englard U.S. Patent Application 20190180502, as outlined above.

Applicant argues on page 7-11 that Guven et al. does not disclose “a label component that annotates a multi-dimensional point cloud representation of a physical object present in augmented reality data, comprising: identify subsets of points in the multi-dimensional point cloud representation respectively corresponding to distinct physical components of the physical object, and annotate the subsets of points with respective annotations identifying the distinct physical components” as recited in claim 1.

In reply, the rejection is based on Guven and Englard combined. Guven discloses a label component (augmented reality content generator component 122) that annotates a multi-dimensional point cloud representation of a physical object present in augmented reality data (paragraph [0005]: Program instructions to generate a three-dimensional point cloud model of the hardware based on the one or more knowledge media; paragraph [0057]: augmented reality content generator component 122 creates a label/annotation for the recognized hardware/hardware entity; paragraph [0068]: augmented reality content generator component 122 can recognize hardware entities from received videos (e.g., KM) of hardware). 
Englard disclose identifying subsets of points in the multi-dimensional point cloud representation respectively corresponding to distinct physical components of the physical object (paragraph [0051]: the segmentation module 110 analyzes point cloud frames to identify subsets of points within each frame that correspond to probable physical objects in the environment… references to different or distinct “objects” may encompass physical things that are entirely disconnected (e.g., with two vehicles being two different “objects”), as well as physical things that are connected or partially connected (distinct physical components) (e.g., with a vehicle being a first “object” and the vehicle's hitched trailer being a second “object”)), and
annotating the subsets of points with respective annotations identifying the distinct physical components (paragraph [0036]: a classification module that determines labels/classes for the subsets of points (segmented objects)). Englard’s teaching of identifying subsets of points and determining labels can be combined with Guven’s device, to annotate subsets of points for distinct physical components.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616